 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     ZOOM IMAGING SOLUTIONS, INC.,                      No. 2:19–cv–1544–WBS–KJN
10
                        Plaintiff,                      ORDER LIFTING STAY OF DISCOVERY
11
            v.                                          (ECF No. 57)
12
     EDWARD ROE, et al.,
13
                        Defendants.
14

15          On November 13, the undersigned stayed discovery in this case (with minor exceptions),
16   as the operative pleadings were in flux.1 On January 30, 2020, District Judge Shubb ruled on
17   Defendants’ Motion to Dismiss, granting it in part as to two claims, but otherwise denying the
18   motion. (See ECF No. 84.) Thus, Plaintiff now proceeds on nine claims against Defendants––
19   sounding in breach of contract, interference with contractual relations, trade secret, computer
20   fraud, and breach of fiduciary duties. (See Id.)
21          Accordingly, IT IS HEREBY ORDERED that the stay of discovery (ECF No. 57) is
22   LIFTED. Further, since Defendants have withdrawn their related Motion to Quash (ECF No. 76,
23   85), the February 6, 2020 hearing on that motion is VACATED.
24   Dated: January 31, 2020
25

26
27   1
      See ECF No. 53, “Order Granting in Part and Denying in Part Defendants’ Motion to dismiss”;
     ECF No. 57, “Order Granting in Part Motion to Stay Discovery”; ECF No. 61, the “First
28   Amended Complaint”; ECF No. 68, “Defendants’ Second Motion to Dismiss”
                                                   1
